 17-08264-rdd         Doc 37       Filed 09/09/19 Entered 09/09/19 16:14:07            Main Document
                                                Pg 1 of 37


RICH MICHAELSON MAGALIFF, LLP                                                            Return Date and Time:
335 Madison Avenue, 9th Floor                                                   September 16, 2019 at 10:00 AM
New York, NY 10017                                                                          Objection Deadline:
646.453.7851                                                                      September 9, 2019 at 5:00 PM
Robert N. Michaelson

Attorneys for The Official Committee of Unsecured
Creditors on behalf of the bankruptcy estate of THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------   x
In re:                                                             :
                                                                   :   Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                   :
COMPANY, INC., et al.                                              :   Case No. 15-23007 (RDD)
                                                                   :
                               Debtors.                            :
----------------------------------------------------------------   x
The Official Committee of Unsecured Creditors on                   :
behalf of the bankruptcy estate of THE GREAT                       :
ATLANTIC & PACIFIC TEA COMPANY, INC.,                              :
et al.                                                             :   Adv. Proc. No. 17-08264 (RDD)
                                Plaintiff,                         :
                                                                   :
                 v.                                                :
                                                                   :
McKESSON CORPORATION,                                              :
                                                                   :
                                Defendant.                         :
----------------------------------------------------------------   x
      RESPONSE OF PLAINTIFF THE OFFICIAL COMMITTEE OF UNSECURED
      CREDITORS ON BEHALF OF THE BANKRUPTCY ESTATE OF THE GREAT
        ATLANTIC & PACIFIC TEA COMPANY, INC., ET AL. TO MCKESSON
        CORPORATION’S LOCAL RULE 7056-1(b) STATEMENT OF ALLEGED
     UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
          Plaintiff The Official Committee of Unsecured Creditors (“Committee”) on behalf of the

 Bankruptcy Estate of The Great Atlantic & Pacific Tea Company, Inc. et al. (“A&P”) submits this

 Response to McKesson Corporation’s Local Rule 7056-1(b) Statement of Alleged Undisputed

 Facts in Support of Motion for Summary Judgment, pursuant to Local Rule 7056-1(c), in

 opposition to the Motion for Summary Judgment filed by defendant McKesson Corporation

 (“McKesson”) and states as follows:

 {00025502v2 }
                               17-08264-rdd        Doc 37      Filed 09/09/19 Entered 09/09/19 16:14:07              Main Document
                                                                            Pg 2 of 37


                                                              McKesson’s Evidentiary                           The Committee’s Response
        McKesson Alleged Undisputed Facts
                                                                    Support
1.      McKesson1 (NYSE:MCK) is one of the                   Declaration of Jenifer            The Committee responds that paragraph 1 is undisputed.
largest wholesale distributors of Pharmaceuticals in         Towsley in Support of
the United States.                                           McKesson Corporation’s
                                                             Motion for Summary
                                                             Judgment (the “Towsley
                                                             Declaration”) at ¶ 7.
2.      The Debtors were one of the nation’s oldest          Case No. 15-23007 at             The Committee responds that paragraph 2 is undisputed.
supermarket and food retailers, operating                    Docket No. 4 at pg 3.
approximately 300 supermarkets, combination food
and drug stores, and specialty food stores across six
Northeastern states. The Debtors’ primary retail
operations consisted of supermarkets operated under
a variety of well-known trade names including
A&P, Waldbaum’s, SuperFresh, Pathmark, Food
Basics, and The Food Emporium.
3.      A majority of these supermarkets also had            Case No. 15-23007 at              The Committee responds that paragraph 3 is undisputed; but it
in-store pharmacies and McKesson was the                     Docket No. 4 at pg 24;            requires clarification. Under Section 1(A) of the Supply
Debtors’ primary supplier of Pharmaceuticals to              Towsley Declaration at ¶          Agreement, McKesson is to supply A&P with “Merchandise”,
those pharmacies.                                            7.                                which is “all items normally stocked by McKesson drug
                                                                                               distribution centers …, including prescription drugs (“Rx”),
                                                                                               over the counter drugs (“OTC”), health and beauty aids and
                                                                                               sundries.” Section 1(A) of the Supply Agreement dated
                                                                                               December 6, 2012 (the “Supply Agreement”) annexed as
                                                                                               Exhibit “H” to the Declaration of Dawn DeVito (the “DeVito
                                                                                               Declaration”) and filed under seal. When McKesson uses the
                                                                                               term “Pharmaceuticals” in its Alleged Undisputed Facts, the
                                                                                               Committee understands this to have the same definition as
                                                                                               “Merchandise” under the Supply Agreement.



1
    Defined terms herein have the same meaning set forth in McKesson’s Motion for Summary Judgment.
{00025502v2 }                                                                        2
                           17-08264-rdd       Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                      Pg 3 of 37

                                                        McKesson’s Evidentiary                        The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                              Support
4.     Around the end of the first                      Towsley Declaration at ¶    The Committee responds that paragraph 4 is undisputed; but it
bankruptcy cases, in the spring of 2012, as the prior   12.                         requires clarification. The prior assumed supply agreement was
assumed supply agreement with McKesson was                                          set to expire on December 31, 2012.
expiring, McKesson was informed that the Debtors
were seeking alternative suppliers to McKesson.
5.      In response, during the summer and fall of      Towsley Declaration at ¶    The Committee objects to the phrase “[i]n response” as vague,
2012, the Debtors and McKesson negotiated and           7, 12, and Ex. 1.           ambiguous, and irrelevant. Without waiving these or any other
reached an agreement for the new Supply                                             objections, the Committee responds that paragraph 5 is
Agreement. The Debtors and McKesson entered                                         undisputed.
into the new and operative Supply Agreement on or
about December 6, 2012 and that agreement became
effective on October 1, 2012.
6.      The Debtors employed an automated daily         6. Towsley Declaration at   The Committee responds that paragraph 6 is undisputed; but it
ordering and payment process. Every day, the            ¶ 8 and 23.                 requires clarification.
inventory control software at each of the Debtors’
individual pharmacies would order the required                                      It is the Committee’s understanding that that portion of
Pharmaceuticals to maintain predetermined                                           paragraph 6 which states “McKesson would deliver the orders
inventory levels. McKesson would deliver the                                        the following business day” pertains to deliveries to pharmacies
orders the following business day and the Debtors                                   only because, under the Supply Agreement, deliveries to A&P
would pay McKesson with Automated Clearing                                          warehouses had a different delivery arrangement. See Section
House (ACH) payments debited from the Debtors’                                      3(A)(2) of the Supply Agreement annexed as Exhibit “H” to the
bank account on the required Friday due dates                                       DeVito Declaration and filed under seal.
established by the terms of the Supply Agreement.
7. The Debtors contracted with McKesson to              Towsley Declaration at ¶    The Committee objects to the term “Pharmaceuticals
provide pharmacy enterprise software to manage the      14.                         Management System” as defined in the Towsley Declaration to
Debtors’ inventory, product orders and payments.                                    the extent it implies that there was solely an agreement between
The Pharmaceuticals Management System utilized                                      A&P and McKesson only for pharmacy enterprise software and
an electronic daily ordering system.                                                ongoing professional and support services related to this
                                                                                    software.

                                                                                    Without waiving these or any other objections, the Committee
                                                                                    responds that paragraph 7 is disputed in part and undisputed in
                                                                                    part. To the extent paragraph 7 implies that A&P only
{00025502v2 }                                                              3
                          17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                   Pg 4 of 37

                                                     McKesson’s Evidentiary                      The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
                                                                                contracted with McKesson to provide pharmacy enterprise
                                                                                software to manage the Debtors’ inventory, product orders and
                                                                                payments, this is disputed. A&P also contracted with
                                                                                McKesson’s related entity McKesson Pharmacy Systems, LLC
                                                                                (“MPS”) for pharmacy enterprise software and related support
                                                                                services. See Declaration of Tim Carnahan (the “Carnahan
                                                                                Declaration”) at ¶5. This is further supported by MPS’s filed
                                                                                proof of claims, such as claim number 4024, in which MPS
                                                                                states that “MPS licenses proprietary computer software and
                                                                                provides ongoing professional and support services to Debtors.”

                                                                                The remainder of paragraph 7 is undisputed.

8.       When a customer filled a prescription with  Towsley Declaration at ¶   The Committee objects to the phrase “Pharmaceuticals
one of the Debtors’ pharmacies, the pharmacy         14.                        Management System” for the reasons set forth in the
would fill that prescription from inventory on hand                             Committee’s response to paragraph 7. Also, the Committee
or place a special order with McKesson. If the                                  objects to the phrase “place a special order” as vague and
customer’s prescription was filled from on-hand                                 ambiguous. Without waiving these or any other objections, the
supply, the Pharmaceuticals Management System                                   Committee responds that paragraph 8 is disputed in part and
would indicate when supplies fell below the safety                              undisputed in part.
stock level and would automatically place an order
with McKesson. The system would build a running                                 To the extent that McKesson is suggesting that A&P placed
list of orders throughout the day for each pharmacy.                            specialty drug orders with McKesson, the Committee disputes
At 8:00 p.m. local time the list would close and a                              this. Specialty drug orders were placed with a McKesson
purchase order would be transmitted to the                                      affiliate McKesson Specialty Care Distribution Corporation
McKesson distribution center assigned to that                                   (“MSCD”). See Carnahan Declaration at ¶5. This is further
pharmacy. The pharmacy could also place special                                 supported by MSCD’s filed Proof of Claim, claim number 3501,
orders for Pharmaceuticals not normally carried in                              in which MSCD states that “MSCD supplie[d] Debtors with a
the regular inventory.                                                          variety of specialty drugs and other pharmaceutical products on
                                                                                credit.”

                                                                                The remainder of paragraph 8 is undisputed.


{00025502v2 }                                                           4
                           17-08264-rdd      Doc 37      Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                      Pg 5 of 37

                                                        McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                              Support
9.      After 8:00 p.m., the assigned McKesson          Towsley Declaration at ¶   The Committee responds that paragraph 9 is undisputed; but it
distribution center would review each pharmacy’s        15.                        requires clarification. Paragraph 9 is undisputed to the extent it
order for that day and finalize each pharmacy’s list                               pertains to pharmacy deliveries and not warehouse deliveries,
of products for delivery, generating a purchase                                    which have, among other things, different ordering deadlines and
order acknowledgment. Any orders placed through                                    delivery schedules. See Section 3(A)(2) of the Supply
the electronic ordering system by 8:00 p.m. local                                  Agreement annexed as Exhibit “H” to the DeVito Declaration
time would qualify for next-business day delivery.                                 and filed under seal.
In some instances, a product was not immediately
available and delivery was delayed until the product
became available.
10.     Once the orders were packaged and an            Towsley Declaration at ¶   The Committee responds that paragraph 10 is undisputed.
invoice prepared at the distribution center, delivery   16.
trucks would transport the Pharmaceuticals to the
specific pharmacy that had placed an order.
Generally, McKesson would deliver
Pharmaceuticals to the Debtors’ in-store pharmacies
Monday through Friday, with deliveries typically
arriving the morning of the next business day after
an electronic order was sent to McKesson. In rare
instances, a pharmacy might require either
immediate same-day delivery or non-business day
delivery of a Pharmaceutical that was not in its
inventory. Subject to additional charges and
product availability, McKesson would fulfill those
special orders.
11.     Upon delivery of Pharmaceuticals, an in-        Towsley Declaration at ¶   The Committee objects to the term “Pharmaceuticals
store employee (usually one of the pharmacists)         17.                        Management System” for the reasons set forth above in the
confirmed and accepted the order through either an                                 Committee’s response to paragraph 7. Without waiving these or
electronic signature or a signed paper receipt.                                    any other objections, the Committee responds that paragraph 11
Employees within the pharmacies would then use                                     is undisputed.
the invoice to check the new product into the
Pharmaceuticals Management System, which would


{00025502v2 }                                                              5
                            17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                     Pg 6 of 37

                                                       McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                             Support
automatically update the inventory count for each
pharmacy.



12.     The accurate maintenance of inventory          Towsley Declaration at ¶   The Committee responds that paragraph 12 is undisputed to the
records of pharmaceuticals, and related                18.                        extent that it pertains to the general statement that accurate
patient/customer records, is essential and strictly                               maintenance of records is regulated and to the extent it pertains
regulated. McKesson strictly abides by these                                      to McKesson’s interactions with A&P to ensure strict compliance
Federal and state laws and regulations and works                                  with Federal and state laws and regulations. The Committee
with all of its customers, including the Debtors, to                              objects to the remainder of paragraph 12 as it is irrelevant.
ensure strict compliance.

13.      McKesson sold Pharmaceuticals to the          Towsley Declaration at     The Committee responds that paragraph 13 is undisputed.
Debtors on different credit terms based on the         ¶19.
category of Pharmaceuticals: (1) non-generic
Pharmaceuticals, (2) generic Pharmaceuticals, and
(3) in limited instances, extended dating products.

14.     Payment for Branded Pharmaceuticals was        Towsley Declaration at     The Committee responds that paragraph 14 is undisputed; but it
due on the Friday of the week following the date of    ¶20.                       requires clarification.
an invoice. Branded Pharmaceuticals would
therefore be paid in a range of terms from 7 days                                 Pursuant to the Supply Agreement at Section 4(A), “[p]ayment
(Friday to following Friday) to 11 days (Monday to                                for purchases of non-Generics [Branded] Merchandise shall be
following Friday).                                                                paid by A&P as follows: Invoices dated from Monday through
                                                                                  Friday are due and payable on Friday of the following week via
                                                                                  Electronic Funds Transfer (“EFT”) or Automated Clearing
                                                                                  House (“ACH”).” Section 4(A) of the Supply Agreement
                                                                                  annexed as Exhibit “H” to the DeVito Declaration and filed
                                                                                  under seal.

                                                                                  Typically, McKesson would send A&P via email a Weekly
                                                                                  Summary Invoice Report (defined in the below response to

{00025502v2 }                                                             6
                           17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                    Pg 7 of 37

                                                      McKesson’s Evidentiary                      The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                            Support
                                                                                 paragraph 17), detailing among other things, all the invoices that
                                                                                 McKesson had generated the week prior for Merchandise that
                                                                                 was delivered to A&P, including invoices for non-Generics
                                                                                 (Branded) Merchandise. See DeVito Declaration at ¶¶ 7-9, and
                                                                                 Exhibit “A”. Counting from the Saturday end date of the
                                                                                 Weekly Summary Invoice Report to the next Friday, A&P
                                                                                 internally recorded terms as 6 day terms for non-Generics
                                                                                 (Branded) Merchandise. See DeVito Declaration at ¶¶7-12;
                                                                                 Carnahan Declaration at ¶¶41-42.
15.     Payment for Generic Pharmaceuticals was       Towsley Declaration at ¶   The Committee responds that paragraph 15 is undisputed in part
due on the sixth following Friday and would           21.                        but requires clarification, and disputed in part.
therefore be paid in a range of terms from 35 to 39
days.                                                                            The Committee does not dispute that “[p]ayment for Generic
                                                                                 Pharmaceuticals was due on the sixth following Friday…”, but
                                                                                 clarifies that pursuant to the Supply Agreement at Section 4(A),
                                                                                 “[i]nvoices dated Monday through Friday were due and payable
                                                                                 by the sixth following Friday via ETF or ACH.” Section 4(A) of
                                                                                 the Supply Agreement annexed as Exhibit “H” to the DeVito
                                                                                 Declaration and filed under seal.

                                                                                 However, the Committee disputes that part of paragraph 15
                                                                                 which states that Generic pharmaceuticals “would therefore be
                                                                                 paid in a range of terms from 35 to 39 days” because, this range
                                                                                 of terms is inconsistent with the preceding statement in this
                                                                                 sentence, the payment terms of the Supply Agreement, and other
                                                                                 evidence.

                                                                                 A range of terms of 35 to 39 days suggests that payment is due
                                                                                 about five weeks from date of invoice. See DeVito Declaration
                                                                                 at ¶ 36. However, the Supply Agreement payment terms for
                                                                                 Generics Merchandise indicates that payment is due about six
                                                                                 weeks from date of invoice. DeVito Declaration at ¶37, and


{00025502v2 }                                                            7
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                 Pg 8 of 37

                                                   McKesson’s Evidentiary                      The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                         Support
                                                                              Section 4(A) of the Supply Agreement annexed as Exhibit “H”
                                                                              and filed under seal.

                                                                              Additionally, a range of terms of 35 to 39 days is inconsistent
                                                                              with at least one of McKesson’s Weekly Summary Invoice
                                                                              Report for the week ending May 16, 2015 that McKesson sent to
                                                                              A&P. In the Generics Merchandise Spreadsheet annexed to the
                                                                              Weekly Summary Invoice Report (defined in response to
                                                                              paragraph 17 below), 43 day terms are recorded under the
                                                                              column entitled, “Payment Terms Cd (CUR).” See DeVito
                                                                              Declaration at ¶36, and Exhibit “A”.

                                                                              Lastly, A&P’s own records reflect that Generics Merchandise
                                                                              was paid on 41 day terms, which is calculated by counting from
                                                                              that Saturday end date of a Weekly Summary Invoice Report, to
                                                                              the sixth following Friday. See DeVito Declaration at ¶¶ 7-12,
                                                                              and Exhibit “A”; Carnahan Declaration at ¶¶41-42, and Exhibits
                                                                              “D”, “I”, and “K”.

16.     Finally, in certain limited instances,     Towsley Declaration at ¶   The Committee responds that paragraph 16 is undisputed.
McKesson offered longer terms for Promotional      22.
Pharmaceuticals where manufacturers of Branded
Pharmaceuticals would offer McKesson extended
payment terms on a limited product-by-product
basis and McKesson passed those extended payment
terms to its customers. Payment on extended dating
Pharmaceuticals would be due on the applicable
Friday payment date for the extended payment
terms.

17.    Invoices were compiled with a billing         Declaration of Lalitha   The Committee objects to the phrases “billing statement” and
statement and provided to the Debtors on a weekly Iragavarapu in Support of   “billing cycle statement” as vague and ambiguous. Without
basis. Occasionally, there was a delay in delivering

{00025502v2 }                                                         8
                           17-08264-rdd      Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                     Pg 9 of 37

                                                       McKesson’s Evidentiary                        The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                             Support
an invoice to the Debtors, usually due to a clerical   McKesson Corporation’s       waiving these or any other objections, the Committee responds
error by McKesson. In those circumstances, the         Motion for                   that paragraph 17 is undisputed; but it requires clarification.
invoice would be included with the next billing        Summary Judgment (the
cycle statement and the baseline date of the invoice   “Iragavarapu Declaration”)   It is unclear what exactly “billing statement” or “billing cycle
would be modified so the due date of that invoice      at ¶ 7.                      statement” refers to in paragraph 17. However, it is undisputed
would correspond to the due date of all invoices                                    that each week leading up to the filing of A&P’s Chapter 11
included in the billing statement.                                                  bankruptcy cases, when A&P was paying McKesson on 41 day
                                                                                    terms for Generics Merchandise and 6 day terms for non-
                                                                                    Generics Merchandise, A&P would typically receive a weekly
                                                                                    email from McKesson that contained excel spreadsheet
                                                                                    attachments that would detail, among other things, all the
                                                                                    invoices that McKesson had generated the week prior for
                                                                                    Merchandise that was delivered to A&P (“Weekly Summary
                                                                                    Invoice Reports”). See DeVito Declaration at ¶7 and Exhibit
                                                                                    “A”. Generally, the Weekly Summary Invoice Reports
                                                                                    consisted of two excel spreadsheets attached to the weekly
                                                                                    email; one Weekly Summary Invoice Report would pertain to
                                                                                    non-Generics Merchandise and the other to Generics
                                                                                    Merchandise. See id. at ¶8. Both excel spreadsheets would
                                                                                    detail the invoices generated each day during a specific week.
                                                                                    See id. In the body of the weekly email, McKesson generally
                                                                                    stated what amounts A&P owed to McKesson and when these
                                                                                    amounts were due. See id. Then starting on July 13, 2015, on a
                                                                                    go-forward basis only, A&P started to receive a daily report via
                                                                                    email from McKesson that contained all invoices for
                                                                                    Merchandise delivered to A&P on a particular day with the total
                                                                                    amount owed by A&P for that particular day’s deliveries (the
                                                                                    “Daily Summary Invoice Report”). See id. at ¶13 and Exhibit
                                                                                    “B”.




{00025502v2 }                                                             9
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07            Main Document
                                                                Pg 10 of 37

                                                   McKesson’s Evidentiary                         The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                         Support
18.     With the exception of the four daily       Towsley Declaration at ¶     The Committee objects to the phrase “conformed to … payment
payments during the final week preceding the       9; Iragavarapu Declaration   procedures” as being vague and ambiguous. Without waiving
bankruptcy cases, every other payment made during at ¶ 8 and 10.                these or any other objections, the Committee responds that
the 90-day preference period conformed to the same                              paragraph 18 is undisputed in part but requires clarification, and
credit terms and payment procedures that had been                               disputed in part.
in place for the prior three years.
                                                                                It is undisputed that, except for payments for Promotional
                                                                                Merchandise and the four daily payments made during the week
                                                                                of July 13, 2015, payments made to McKesson for non-Generics
                                                                                and Generics Merchandise during the Preference Period were
                                                                                paid on net 6 day and net 41 day terms.

                                                                                It is disputed that, with exception of the four daily payments
                                                                                during the week of July 13, 2015, every payment made during
                                                                                the Preference Period conformed to the same credit terms and
                                                                                payment procedures that had been in place for the prior three
                                                                                years. See Carnahan Declaration at ¶¶ 44, 50, and Exhibits “N”
                                                                                and “Q”.

                                                                                It was not a part of the payment procedures during the pre-
                                                                                Preference Period for McKesson to threaten A&P with non-
                                                                                delivery of Merchandise if A&P did not make prompt payment
                                                                                on a payment due date. See Carnahan Declaration at ¶¶24-25 and
                                                                                Exhibits “G”, “H” and “I”. Nor was it a part of payment
                                                                                procedures during the pre-Preference Period for senior
                                                                                McKesson representatives to inquire a day or more before a
                                                                                payment due date to see if A&P was going to make prompt
                                                                                payment by the due date. See id. at ¶¶32,37, and Exhibits “K”
                                                                                and “M”. Nor was it a part of the payment procedures for A&P
                                                                                to wire its payments to McKesson instead of sending them by
                                                                                ACH. See id. at ¶¶ 23, 48, and Exhibits “E” and “F”.

                                                                                However, during the Preference Period, to ensure that McKesson
                                                                                received prompt payment from A&P on the exact due date and
{00025502v2 }                                                        10
                           17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                  Pg 11 of 37

                                                     McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
                                                                                that A&P prioritized McKesson’s payments over other creditors,
                                                                                McKesson employed pressure tactics such as threatening A&P
                                                                                with non-delivery of Merchandise to force A&P to make wire
                                                                                payments to McKesson or otherwise to make prompt payments
                                                                                via ACH to McKesson. See id. at ¶¶ 10-40, 48 and Exhibits “A”,
                                                                                “B”, “C”, E”, “F”, “K”, “L” and “M”; and Towsley Declaration
                                                                                at Exhibit “4”.


19.     Due to the processes relied upon by the      Towsley Declaration at ¶ 9 The Committee objects to the phrase “[d]ue to the processes
Debtors and McKesson, every single invoice paid      and 23; Iragavarapu        relied upon by the Debtors and McKesson” as it is vague and
during the Preference Period was paid on its exact   Declaration at ¶ 8 and 10. ambiguous. Without waiving these or any other objections, the
due date.                                                                       Committee responds that paragraph 19 is undisputed in part and
                                                                                disputed in part.

                                                                                The Committee responds that it is undisputed that every single
                                                                                invoice paid by A&P during the Preference Period was paid on
                                                                                its exact due date.

                                                                                It is disputed that “[d]ue to the processes relied upon by the
                                                                                Debtors and McKesson”, A&P made these payments. It was not
                                                                                in the usual course of business for McKesson to threaten A&P
                                                                                with non-delivery of Merchandise if it did not pay McKesson on
                                                                                the exact due date. See Carnahan Declaration at ¶¶24-25 and
                                                                                Exhibits “G”, “H” and “I”. During the Preference Period, on
                                                                                many occasions, A&P promptly paid McKesson invoices in
                                                                                response to mounting threats from McKesson of non-delivery of
                                                                                Merchandise so that A&P was ensured of the delivery of
                                                                                Merchandise that A&P and its customers needed. See Carnahan
                                                                                Declaration at ¶¶10-23, 26-40, and Exhibits “F” and “L”.

                                                                                Even in support of its own motion for summary judgment,
                                                                                McKesson provided an example of this threat. At Exhibit 4

{00025502v2 }                                                          11
                          17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                 Pg 12 of 37

                                                    McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                          Support
                                                                                annexed to the Towsley Declaration, Jenifer Towsley, Vice
                                                                                President, Credit and Financial Services, U.S. Pharmaceutical,
                                                                                McKesson, stated to her colleagues that “[a]fter some back and
                                                                                forth with Tim Callahan (sic), the company’s CFO, with the
                                                                                added pressure of a potential shipment hold, the company has
                                                                                agreed to wire funds today.… Cash is definitely tight on their
                                                                                end and they are pushing all of their vendors. I want to make
                                                                                sure that they prioritize our payment and that we do as much as
                                                                                we can upfront to protect potential bankruptcy exposure.”
                                                                                (emphasis added). Annexed as Exhibit “4” to the Towsley
                                                                                Declaration, a copy of an email from Jenifer Towsley, Jenifer
                                                                                Towsley, Vice President, Credit and Financial Services, U.S.
                                                                                Pharmaceutical, McKesson, to Britt Vitalone, McKesson;
                                                                                Michael Gallagher, McKesson; and Meg Mitchell, Director,
                                                                                Strategic Solutions, McKesson Retail National Accounts,
                                                                                McKesson.

                                                                               During the Pre-Preference Period, McKesson did not employ
                                                                               such pressure tactics against A&P to force A&P to make
                                                                               payment promptly on a due date. See Carnahan Declaration at
                                                                               ¶¶24-25 and “Exhibits “G”, “H” and “I”.

20.     With the exception of the four daily         Towsley Declaration at ¶ 9 The Committee objects to the term “deviated” as vague and
payments during the week prior to the Petition Date, and 23; Iragavarapu        ambiguous. Without waiving these or any other objections, the
the Debtors never deviated from paying McKesson Declaration at ¶ 8 and 10. Committee responds that paragraph 20 is undisputed in part but
on the required Friday due date.                                                requires clarification, and disputed in part.

                                                                               With the exception of the four daily payments during the week of
                                                                               July 13, 2015 leading up to the Petition Date, it is undisputed
                                                                               that A&P paid McKesson on the required Friday due dates
                                                                               during the Preference Period.



{00025502v2 }                                                         12
                           17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07           Main Document
                                                                   Pg 13 of 37

                                                      McKesson’s Evidentiary                         The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                            Support
                                                                                   It is disputed that A&P paid McKesson on the required Friday
                                                                                   due dates during the Pre-Preference Period in the year leading up
                                                                                   to A&P’s Petition Date. There is at least one instance when
                                                                                   A&P did not pay McKesson on the exact due date. See
                                                                                   Carnahan Declaration at ¶25, and Exhibits “G” and “H”; and
                                                                                   Transaction History Spreadsheets annexed to McKesson’s
                                                                                   motion for summary judgment pertaining to non-Generics and
                                                                                   Generics invoices due February 27, 2015 but paid on March 2,
                                                                                   2015.

                                                                                   Additionally, to the extent that McKesson suggests that A&P’s
                                                                                   four daily payments made during the week prior to the Petition
                                                                                   Date were the result of any deviation on the part of A&P, the
                                                                                   Committee disputes this. Rather, the four daily payments were
                                                                                   made by A&P on their exact due date as a result of McKesson
                                                                                   unilaterally changing and compressing A&P’s payment and
                                                                                   credit terms as of July 13, 2015. Carnahan Declaration at ¶¶47-
                                                                                   48, 52, and Exhibits “N”, “O”, “P” and “Q”; DeVito Declaration
                                                                                   at ¶¶13, 16,and Exhibits “B” and “E”.

21.     During the one-year prepetition period, the   Iragavarapu Declaration at   The Committee responds that paragraph 21 is disputed.
transactions between the Debtors and McKesson         ¶ 10.                        According to A&P’s records, it received approximately 57
resulted in 204,778 individual invoices for a total                                Weekly Summary Invoice Reports and Daily Summary Invoice
amount of $295,915,014.44.                                                         Reports totaling approximately $196,751,299.56 in the one-year
                                                                                   prepetition period. See DeVito Declaration at ¶51.
22.     During the Preference Period, there were      Towsley Declaration at ¶     The Committee objects to the phrase “without any deviation or
thirteen (13) Fridays. On each Friday during the      24; Iragavarapu              exception” as being vague and ambiguous. Without waiving
Preference Period, and without any deviation or       Declaration at ¶ 8 and 10.   these or any other objections, the Committee responds that
exception, the Debtors paid McKesson for the                                       paragraph 22 is undisputed in part and disputed in part.
aggregate amounts of Branded Pharmaceuticals,
Generic Pharmaceuticals and Promotional                                            It is undisputed that there were 13 Fridays during the Preference
Pharmaceuticals due that day.                                                      Period and that during the Preference Period, A&P paid
                                                                                   McKesson for the aggregate amounts of non-Generics

{00025502v2 }                                                            13
                           17-08264-rdd      Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                    Pg 14 of 37

                                                       McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                             Support
                                                                                  Merchandise, Generics Merchandise and any Promotional
                                                                                  Merchandise due that particular Friday.

                                                                                   It is disputed that these payments were made “without any
                                                                                   deviation or exception” as the Committee maintains that A&P
                                                                                   made a number of these payments leading up to the Petition
                                                                                   Date under the threat of non-delivery of Merchandise from
                                                                                   McKesson, among other things, as discussed in further detail by
                                                                                   the Committee in its response to paragraph 19 above. See
                                                                                   Carnahan Declaration at ¶¶10-40, and Exhibits “A”, “B”, “C”,
                                                                                   “K”, and “M”.
23.     The Debtors never paid by check. In all        Towsley Declaration at ¶    The Committee responds that paragraph 23 is undisputed; but it
instances, payment was either via ACH or wire          24.                         requires clarification. It is undisputed that A&P never paid by
transfer.                                                                          check. It was A&P’s standard practice to pay McKesson by
                                                                                   ACH. See Carnahan Declaration at ¶48, and Exhibits “J” and
                                                                                   “L”. A&P only wired payment to McKesson when McKesson
                                                                                   demanded that A&P make payment by wire. See Carnahan
                                                                                   Declaration at ¶¶12-13, 18-23, 47-48, and Exhibits “B”, “F”
                                                                                   and”I”.
24.    During the spring and summer of 2015, the       Towsley Declaration at ¶   The Committee objects to the phrases “widely reported” and
Debtors’ financial difficulties and possible           10 and 25.                 “supply terms” as these are vague and ambiguous. Additionally,
bankruptcy filing were widely reported. The                                       the Committee objects to paragraph 24 to the extent that it asserts
decline in the Debtors’ financial condition and the                               legal conclusion and not a material fact. Without waiving these
possible bankruptcy filing led McKesson in July of                                or any other objections, the Committee responds that paragraph
2015 to exercise its contractual right to modify the                              24 is undisputed in part and disputed in part.
supply terms—on a go-forward basis.
                                                                                  It is undisputed that during the spring and summer of 2015,
                                                                                  A&P’s financial difficulties and possible bankruptcy filings were
                                                                                  reported.

                                                                                  The remainder of paragraph 24 is disputed. In a letter dated July
                                                                                  2, 2015, McKesson communicated that its reason for reducing
                                                                                  A&P’s “credits terms” was “[b]ased upon the increased risks to

{00025502v2 }                                                            14
                          17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                  Pg 15 of 37

                                                     McKesson’s Evidentiary                        The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
                                                                                 McKesson due to the adverse material change in A&P’s financial
                                                                                 situation and the fact that A&P ceased to meet McKesson’s
                                                                                 credit requirements, McKesson … determined effective on and
                                                                                 after July 13, 2015, as to all future purchases, A&P’s credit terms
                                                                                 are reduced to one (1) day sales outstanding (“DSO”) with a
                                                                                 maximum daily credit limit of $1 million.” See Carnahan
                                                                                 Declaration at Exhibit “N”.

                                                                                 To the extent McKesson is asserting that it had a contractual right
                                                                                 to modify any terms of the Supply Agreement, such an issue is a
                                                                                 legal one to be resolved by this Court and is improper for a Local
                                                                                 Rule 7056-1(b) statement of alleged undisputed facts. Thus, no
                                                                                 response is required.
25. Section 4(h) of the Supply                        Towsley Declaration at ¶   The Committee responds that paragraph 25 is undisputed; but it
Agreements provides that McKesson may “change 25, fn. 3.                         requires clarification. The last word of the quote from Section
a payment term (including imposing the                                           4(H)(1) should read “Locations.”
requirement of next day electronic payment for
Merchandise deliveries) or limit total credit, if (i)
McKesson concludes there has been a material
adverse change in the A&P's financial condition or
an unsatisfactory payment performance; or (ii) A&P
ceases to meet McKesson's credit requirements.
Upon the occurrence of any of the above-specified
events, McKesson further shall be entitled to
require that A&P provide adequate assurances of
performance as a condition to the shipment of any
additional orders to locations.”

26.     In a July 2, 2015 letter, McKesson            Towsley Declaration at ¶   The Committee responds that paragraph 26 is disputed.
notified the Debtors that due to a material adverse   25, Ex. 2.
change in the Debtors’ financial condition, effective                            The McKesson July 2, 2015 letter expressly states that
July 13, 2015 the Debtors could purchase                                         “[b]ased upon the increased risks to McKesson due to the
Pharmaceuticals from McKesson only on one-day                                    adverse material change in A&P’s financial situation and the
                                                                                 fact that A&P has ceased to meet McKesson’s credit

{00025502v2 }                                                           15
                           17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                  Pg 16 of 37

                                                     McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
sales outstanding terms and limited the Debtors’                                requirements, McKesson has determined that effective on and
daily purchases to $1 million.                                                  after July 13, 2015, as to all future purchases, A&P’s credit
                                                                                terms are reduced to one (1) day sales outstanding (“DSO”)
                                                                                with a maximum daily credit limit of $1 million.” See
                                                                                Carnahan Declaration at Exhibit “N”.
27.     One-day sales outstanding terms would        Towsley Declaration at ¶   The Committee responds that paragraph 27 is undisputed in part
require the Debtors to pay for Pharmaceuticals no    25.                        and disputed in part.
more than one business day after placing an order.
                                                                                It is undisputed based on McKesson’s representations herein
                                                                                and based on the fact that McKesson drafted the July 2, 2015
                                                                                letter, that McKesson understood that “[o]ne-day sales
                                                                                outstanding terms would require A&P to pay for pharmaceuticals
                                                                                no more than one business day after placing an order.”

                                                                                It is disputed that upon receipt of the July 2, 2015 letter that A&P
                                                                                understood one-day sales outstanding terms would require A&P
                                                                                to pay for Merchandise no more than one business day after
                                                                                placing an order. See Carnahan Declaration at ¶45. However,
                                                                                A&P understood that McKesson was demanding the unilateral
                                                                                and drastic compression of A&P’s payment and credit terms.
                                                                                See id.

28.     Under the supply procedures between          Towsley Declaration at ¶   The Committee objects to the phrase “[u]nder the supply
McKesson and the Debtors, invoices were              25.                        procedures between McKesson and Debtors” as being vague and
generated and product was delivered the day after                               ambiguous. Without waiving these or any other objections, the
an order was placed. Thus, one-day sales                                        Committee responds that Paragraph 28 is undisputed in part but
outstanding terms would have required the Debtors                               requires clarification, and is disputed in part.
to pay for new product the day it was delivered.
                                                                                It is undisputed that generally invoices were generated, and
                                                                                Merchandise was delivered to pharmacies the day after an order
                                                                                was placed.



{00025502v2 }                                                          16
                            17-08264-rdd       Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                     Pg 17 of 37

                                                        McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                              Support
                                                                                   It is further undisputed that based on the representations herein
                                                                                   that McKesson understood that “one-day sales outstanding terms
                                                                                   would have required A&P to pay for new product the day it was
                                                                                   delivered.”

                                                                                   It is disputed that upon receipt of the July 2, 2015 letter that A&P
                                                                                   understood one-day sales outstanding terms would require A&P
                                                                                   to pay for Merchandise no more than one business day after
                                                                                   placing an order. See Carnahan Declaration at ¶45. However,
                                                                                   A&P understood that McKesson was demanding the unilateral
                                                                                   and drastic compression of A&P’s payment and credit terms.
                                                                                   See id.

29.    Following the notification on July 2, 2015,      Towsley Declaration at ¶   The Committee responds that paragraph 29 is disputed.
the Debtors and McKesson negotiated and agreed          26 and 27, Ex. 3.
upon modified terms of up to two-day sales                                         McKesson’s July 15, 2015 letter states in pertinent part,
outstanding and limited the Debtors’ daily                                         “[f]ollowing the July 2, 2015 letter, McKesson and A&P have
purchases to $2 million, as memorialized by a letter                               spoken about these credit terms [one (1) day sales outstanding
dated July 15, 2015.                                                               (“DSO”) with a maximum daily credit limit of $1 million] and
                                                                                   the resulting logistical issues from these terms. To address these
                                                                                   issues, A&P’s credit terms are increased to two (2) DSO with a
                                                                                   maximum daily credit limit of $2 million.” Carnahan Declaration
                                                                                   at Exhibit “Q”. This letter does not state that A&P willingly
                                                                                   consented to these compressed terms. See id. at ¶51, and Exhibit
                                                                                   “Q”. A&P was put in a position where it was forced to acquiesce
                                                                                   to McKesson’s demand for a change in terms, and thus, A&P had
                                                                                   no choice but to accept these new, unilateral, compressed terms.
                                                                                   See id. at ¶52.
30.     McKesson and the Debtors agreed to an           Towsley Declaration at ¶   The Committee objects to the term “Contemporaneous Payment
additional day because of the logistical difficulties   10 and 27.                 Terms” as vague, ambiguous, and patently conclusory and self-
in ordering and delivering Pharmaceuticals,                                        serving. This phrase is merely McKesson’s self-serving
inspecting the deliveries, logging the                                             characterization of events, which is disputed by the Committee.
Pharmaceuticals into inventory and then remitting                                  Therefore, the Committee requests that paragraph 30 be stricken.

{00025502v2 }                                                             17
                          17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                  Pg 18 of 37

                                                     McKesson’s Evidentiary                       The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
payment all within 24 hours. Due to these
operational actualities, two-day sales outstanding                              Without waiving these or any other objections, the Committee
terms were intended to require contemporaneous                                  responds that paragraph 30 is disputed in part and undisputed in
payment one day after delivery of new product (the                              part.
“Contemporaneous Payment Terms”).
                                                                                The Committee disputes that A&P freely agreed to the change in
                                                                                terms and that A&P understood the change in terms imposed by
                                                                                McKesson to mean that A&P’s payment for Merchandise was to
                                                                                be contemporaneous with the delivery of said Merchandise. See
                                                                                Carnahan Declaration at ¶¶51-55. The Committee maintains
                                                                                that, McKesson unilaterally imposed these drastic and
                                                                                compressed changed terms on A&P, and A&P had no choice but
                                                                                to accept them. See id. Even with these changed, compressed
                                                                                terms, McKesson continued to extend credit to A&P although
                                                                                McKesson began to enforce a maximum daily credit limit after
                                                                                sending the July 2, 2015 Letter. See id. at ¶53, and Exhibit “N”.

                                                                                It is undisputed though that the change in terms took into
                                                                                consideration “logistical difficulties in ordering and delivering
                                                                                Pharmaceuticals, inspecting the deliveries, logging the
                                                                                Pharmaceuticals into inventory and then remitting payment all
                                                                                within 24 hours.”
31.   The Contemporaneous Payment Terms              Towsley Declaration at ¶   The Committee objects to the term “Contemporaneous Payment
became effective for purchases of Pharmaceuticals    28, Ex. 3.                 Terms” for the reasons set forth in the Committee’s response to
made on and after July 13, 2015.                                                paragraph 30 above. For these reasons, the Committee requests
                                                                                that paragraph 31 be stricken.

                                                                                Without waiving these or any other objections, the Committee
                                                                                responds that paragraph 31 is disputed.

                                                                                As of July 13, 2015, Merchandise would be delivered by
                                                                                McKesson on one day and payment would be received by
                                                                                McKesson the day after the delivery of Merchandise via wire

{00025502v2 }                                                          18
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07       Main Document
                                                                Pg 19 of 37

                                                   McKesson’s Evidentiary                     The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                         Support
                                                                             and not ACH. See Carnahan Declaration at ¶¶47-48,53-54, and
                                                                             Exhibits “O”, and “P”. So, Merchandise was to be paid on one
                                                                             day terms. See DeVito Declaration at ¶¶13-14,16, and Exhibits
                                                                             “B”, “C”,“D”, and “E”; McKesson’s Transaction History
                                                                             Spreadsheet, “Branded Pref period” spreadsheet, “Invoice
                                                                             Terms” for invoices dated July 13, 2015 to July 17, 2015.
32.    Prior to the Petition Date, the Debtors    Towsley Declaration at ¶    The Committee objects to the phrase “new terms” as vague
purchased Pharmaceuticals and made four           11 and 28, Iragavarapu      and ambiguous. Without waiving these objections or any
payments according to the new terms totaling      Declaration at ¶ 11.        others, A&P responds that paragraph 32 is undisputed.
approximately $4.25 million as follows:
       • Tuesday, July 14, 2015 in the amount of
           $1,436,808.53
       • Wednesday, July 15, 2015 in the amount
           of $1,098,919.73
       • Thursday, July 16, 2015 in the amount of
           $883,260.71
       • Friday, July 17, 2015 in the amount of
           $830,735.91




{00025502v2 }                                                       19
                           17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                   Pg 20 of 37

                                                      McKesson’s Evidentiary                        The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                            Support
33.     The four Contemporaneous Daily Payments       Iragavarapu Declaration at The Committee objects to the term “Contemporaneous Daily
made between July 14 and 17 were applied to           ¶ 11.                      Payments” as vague, ambiguous, and patently conclusory and
invoices for Pharmaceuticals delivered the previous                              self-serving. This phrase is merely McKesson’s self-serving
day as follows:                                                                  characterization of events, which is disputed by the Committee.
 Date of        Date of   Wire      Payment                                      For these reasons, the Committee requests that paragraph 33 be
 Invoices       Payment   Number    Amount                                       stricken.

 7/13/2015 7/14/2015 4043222 1,436,808.53                                          Without waiving these or any other objections, the Committee
                                                                                   responds that paragraph 33 is disputed.
 7/14/2015 7/15/2015 4043267 1,098,919.73
                                                                                   McKesson has not adequately demonstrated how it internally
 7/15/2015 7/16/2015 4043333 883,260.71                                            applied the four payments set forth in paragraph 32 above. See
                                                                                   DeVito Declaration at ¶¶27-28. With that being said, it is A&P’s
 7/16/2015 7/17/2015 4043354 830,735.91
                                                                                   understanding that the payments it made as set forth in
                          Total:    $4,249,724.88                                  paragraphs 32 and 33 satisfied in full the amount owed for the
                                                                                   deliveries of Merchandise made the prior day. See DeVito
                                                                                   Declaration at ¶16, fn.3.

34.    Between July 14, 2015 and July 17, 2015,       Iragavarapu Declaration at   The Committee responds that it objects to the phrase “generated
McKesson generated invoices and delivered             ¶ 12.                        invoices and delivered Pharmaceuticals to A&P in the total
Pharmaceuticals to the Debtors in the total amount                                 amount of $4,654,546.87” as vague, ambiguous, and conclusory.
of $4,654,546.87 as follows:                                                       Without waiving these or any other objections, the Committee
       • July 14, 2015 - $1,108,103.36                                             responds that paragraph 34 is disputed.
       • July 15, 2015 - $891,779.14
       • July 16, 2015 - $842,705.17                                               Unlike the allegedly generated invoices and delivered amounts
       • July 17, 2015 - $1,811,959.20                                             for “Pharmaceuticals” for July 14, 2015 through to July 16,
                                                                                   2015, which are not exact but approximately the amount
                                                                                   ultimately invoiced to A&P by McKesson, A&P did not receive
                                                                                   any Weekly or Daily Summary Invoice Report from McKesson
                                                                                   where the total amount of invoiced McKesson Merchandise was
                                                                                   $1,811,959.20 or any number close to this amount with payment
                                                                                   being due on July 17, 2015. See DeVito Declaration at ¶¶16, 16,
                                                                                   fn. 3, 40, and Exhibit “C”. At most, A&P received a Daily
                                                                                   Summary Invoice Report invoice dated July 19, 2015 in amount
{00025502v2 }                                                           20
                           17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                   Pg 21 of 37

                                                      McKesson’s Evidentiary                      The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                            Support
                                                                                 of $883,298.00 for Merchandise allegedly delivered between
                                                                                 July 17, 2015 and July 19, 2015. See id. at ¶48-49, and Exhibit
                                                                                 “L”. Moreover, McKesson does not explain how it determined
                                                                                 that “Pharmaceuticals” in the amount of $1,811,959.20 on July
                                                                                 17, 2015 were invoiced and delivered to A&P. See id. at ¶41.


35.     Between July 14, 2015 and July 17, 2015,    Towsley Declaration at ¶     The Committee objects to the phrases “[p]harmaceuticals
the Debtors paid McKesson by wire transfer the full 29.                          purchased and delivered to the Debtors’ pharmacies during the
amount due for Pharmaceuticals purchased and                                     prior day” and “pharmaceuticals purchased on other terms” as
delivered to the Debtors’ pharmacies during the                                  vague and ambiguous. Additionally, the Committee objects to
prior day. Those payments did not include any                                    paragraph 24 to the extent that it asserts legal conclusion and not
amounts due for Pharmaceuticals purchased on                                     a material fact. Without waiving these or any other objections,
other terms.                                                                     the Committee responds that paragraph 35 is disputed in part
                                                                                 and undisputed in part.

                                                                                 The Committee disputes that during July 14, 2015 and July 17,
                                                                                 2015, A&P “purchased” pharmaceuticals the day prior to when
                                                                                 payment was actually due. A&P made four payments to
                                                                                 McKesson via wire, which are discussed above at paragraph 32
                                                                                 for the amount due as per McKesson for Merchandise invoiced
                                                                                 and delivered to A&P the day prior. See DeVito Declaration at
                                                                                 ¶16, and Exhibit “E”. A&P made these four payments on one
                                                                                 (1) day terms. See id.

                                                                                  It is undisputed that these four payments did not include
                                                                                  payment for Merchandise that was previously invoiced and
                                                                                  delivered to A&P prior to July 13, 2015.
36.    All of the payments at issue in the lawsuit,   Towsley Declaration at ¶   The Committee objects to the term “Contemporaneous Daily
including the four Contemporaneous Daily              29.                        Payments” for the reasons set forth in the Committee’s response
Payments, were applied to specifically identified                                to paragraph 33 above. For these reasons, the Committee
invoices and not any other debts.                                                requests that paragraph 36 be stricken.


{00025502v2 }                                                           21
                          17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                  Pg 22 of 37

                                                     McKesson’s Evidentiary                      The Committee’s Response
       McKesson Alleged Undisputed Facts
                                                           Support
                                                                                Without waiving these or any other objections, the Committee
                                                                                responds that paragraph 36 is disputed. McKesson has not
                                                                                provided any documentary support as to how it applied payments
                                                                                to its invoices. See DeVito Declaration at ¶¶27-28.
37.    After the Debtors filed for bankruptcy on     Towsley Declaration at ¶   The Committee objects to the term “Contemporaneous Payment
Monday, July 19, 2015, McKesson continued to         30.                        Terms” for the reasons set forth in the Committee’s response to
supply the Debtors with Pharmaceuticals on the                                  paragraph 30 above. For these reasons, the Committee requests
same Contemporaneous Payment Terms.                                             that paragraph 37 be stricken.

                                                                                Without waiving these or any other objections, the Committee
                                                                                responds that paragraph 37 is disputed.

                                                                                According to A&P’s records, after A&P filed for bankruptcy on
                                                                                Sunday, July 19, 2015, Merchandise continued to be delivered by
                                                                                McKesson on one day and payment would be received by
                                                                                McKesson the day after the delivery of Merchandise via wire and
                                                                                not ACH. See DeVito Declaration at ¶¶13-15, and Exhibit “B”
                                                                                and “D”.



38.     With the Supply Agreement set to expire on Towsley Declaration at ¶     The Committee objects to the term “Contemporaneous Payment
August 31, 2015, McKesson and the Debtors agreed 30.                            Terms” for the reasons set forth in the Committee’s response to
to extend the term of the Supply Agreement through                              paragraph 30 above. For these reasons, the Committee requests
January 31, 2016 but modified the agreement to                                  that paragraph 38 be stricken. The Committee further objects as
incorporate the new Contemporaneous Payment                                     the Extension of Compliance with Terms of Supply Agreement
Terms.                                                                          (“Extension Agreement”) speaks for itself.

                                                                                Without waiving these or any other objections, the Committee
                                                                                responds that paragraph 38 is undisputed in part but requires
                                                                                clarification, and disputed in part.



{00025502v2 }                                                          22
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                Pg 23 of 37

                                                                             The Committee responds that paragraph 38 is undisputed in part
                                                                             but requires clarification in that the Supply Agreement was set to
                                                                             expire on August 31, 2015 and by consent of both McKesson and
                                                                             A&P, the Supply Agreement was extended on an interim basis
                                                                             through September 8, 2015. The parties then entered into the
                                                                             Extension Agreement. The Supply Agreement, as modified by
                                                                             the Extension Agreement, was to go through January 31, 2016.
                                                                             See DeVito Declaration at Exhibit “H” and filed under seal.

                                                                             The Committee further responds that that part of paragraph 38
                                                                             stating that the Supply Agreement was modified to incorporate
                                                                             “the new Contemporaneous Payment Terms” is disputed.
                                                                             Rather, the Extension Agreement, at Paragraph 2, modified the
                                                                             Supply Agreement such that “[n]otwithstanding the Expiration
                                                                             Date, the Parties shall continue to perform the terms of the
                                                                             Agreement as modified herein from the Extension Effective Date
                                                                             through January 31, 2016.” Under Paragraph 5 of the Extension
                                                                             Agreement, “[a]ll amounts due under the Agreement from the
                                                                             Petition Date through and including the end of the Extension
                                                                             Term must be paid by A&P on two days sales outstanding with
                                                                             immediately available Federal funds received by McKesson no
                                                                             later than 2:00 p.m. Central Time.” See DeVito Declaration at
                                                                             Exhibit “H” and filed under seal. There is no mention of the
                                                                             word “contemporaneous” in the Extension Agreement. See id.
39.     McKesson further agreed that it would not Towsley Declaration at ¶   The Committee objects to the term “Contemporaneous Payment
modify the Contemporaneous Payment Terms under 30.                           Terms” for the reasons set forth in the Committee’s response to
section 4(H) of the Supply Agreement for the                                 paragraph 30 above. For these reasons, the Committee requests
duration of the liquidation process.                                         that paragraph 39 be stricken. The Committee further objects as
                                                                             the Extension Agreement speaks for itself.

                                                                             Without waiving these or any other objections, the Committee
                                                                             responds that paragraph 39 is disputed. Under the Extension
                                                                             Agreement at paragraph 2, McKesson agreed that “[a]ny rights
                                                                             of McKesson under the Agreement to unilaterally modify
                                                                             payment terms or suspend performance, including pursuant to
                                                                             sections 4(G) or 4(H), shall be unenforceable as to Merchandise

{00025502v2 }                                                       23
                          17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                  Pg 24 of 37

                                                                                delivered from and after the Extension Effective Date.” See
                                                                                DeVito Declaration at Exhibit “H” and filed under seal.



40.     The Debtors’ purchase of Pharmaceuticals     Towsley Declaration at ¶   The Committee objects to the term “these terms” as vague and
from McKesson continued on these terms until the     30.                        ambiguous.
liquidation of the Debtors’ pharmacies was
completed in early 2016.                                                        Without waiving these or any other objections, the Committee
                                                                                responds that paragraph 40 is disputed. McKesson continued to
                                                                                deliver Merchandise on one day and A&P would pay McKesson
                                                                                one day after the Merchandise delivery via wire (one day terms)
                                                                                until A&P ceased operating its pharmacy stores, which occurred
                                                                                around late November 2015. See DeVito Declaration at ¶15 and
                                                                                Exhibit “D”. The last payment A&P made to McKesson for
                                                                                Merchandise was in and around November 23, 2015. See id.
41.     The Debtors did not pay certain invoices     Towsley Declaration at ¶   The Committee objects to the phrase “certain invoices dated
governed under the pre-July 13, 2015 credit terms    31.                        July 17, 2015, which were governed by the new credit terms” as
of the Supply Agreement, nor certain invoices                                   being vague and ambiguous. Without waiving these or any
dated July 17, 2015, which were governed by the                                 other objections, the Committee responds that paragraph 41 is
new credit terms.                                                               undisputed in part but requires clarification, and disputed in part.

                                                                                It is undisputed that A&P did not pay five Weekly Summary
                                                                                Invoice Reports for Generics Merchandise only, which were to
                                                                                be paid on net 41 day terms, and one Daily Summary Invoice
                                                                                Report dated July 19, 2015, which was to be paid on net 1 day
                                                                                terms, for deliveries of Merchandise allegedly made to A&P
                                                                                prior to filing for bankruptcy. See DeVito Declaration at ¶17
                                                                                and Exhibits “F” and “G”.

                                                                                These Reports include the following:
                                                                                           A&P/Pathmark report for week ending 06/13/15
                                                                                              with “[d]oc dates” of 06/07/15 through 06/13/15
                                                                                              for Generics Merchandise only in the amount of
                                                                                              $802,725.96 and due on 07/24/15;


{00025502v2 }                                                          24
                          17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                  Pg 25 of 37

                                                                                             A&P/Pathmark report for week ending 06/20/15
                                                                                              with “[d]oc dates” of 06/14/15 through to
                                                                                              06/20/15 for Generics Merchandise only in the
                                                                                              amount of $779,140.00 and due on 07/31/15;
                                                                                             A&P/Pathmark report for week ending 06/27/15
                                                                                              with “[d]oc dates” of 06/21/15 through to
                                                                                              06/27/15 for Generics Merchandise only in the
                                                                                              amount of $846,593.47and due on 08/07/15;
                                                                                             A&P/Pathmark report for week ending 07/04/15
                                                                                              with “[d]oc dates” of 06/28/15 through to
                                                                                              07/04/15 for Generics Merchandise only in the
                                                                                              amount of $847,107.43 and due on 08/14/15;
                                                                                             A&P/Pathmark report for week ending 07/11/15
                                                                                              with “[d]oc dates” of 07/05/15 through to
                                                                                              07/11/15 for Generics Merchandise only in the
                                                                                              amount of $919,511.12 and due on 08/21/15; and
                                                                                             A&P/Pathmark report for the day ending 07/19/15
                                                                                              with “[d]oc dates” of 07/17/15 through to
                                                                                              07/19/15 for Merchandise in the amount of
                                                                                              $883,298.31 and due on 07/20/15.

                                                                                See id. at ¶17 and Exhibit “F”.

                                                                                If McKesson is asserting that A&P did not pay certain invoices
                                                                                dated July 17, 2015, which were not included in the Daily
                                                                                Summary Invoice Report dated July 19, 2015 in the amount of
                                                                                $883,298.31 and due on July 20, 2015, then this is disputed. See
                                                                                id. at ¶¶39-50.

42.     In total, $3,636,302.30 of Pharmaceuticals   Towsley Declaration at ¶   The Committee responds that paragraph 42 is disputed.
were delivered during the twenty days before the     31.
Petition Date (June 29, 2015 through July 18, 2015),                            A&P did not pay the following Summary Invoice Reports for
for which payment was not received.                                             Merchandise delivered within 20 days of A&P’s commencement
                                                                                of its Chapter 11 cases on July 19, 2015:


{00025502v2 }                                                          25
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                Pg 26 of 37

                                                                                   A&P/Pathmark report for week ending 07/04/15 with Doc
                                                                                    dates of 06/28/15 through to 07/04/15 for Generics
                                                                                    Merchandise only in the amount of $847,107.43 and due
                                                                                    on 08/14/15;
                                                                                   A&P/Pathmark report for week ending 07/11/15 with Doc
                                                                                    dates of 07/05/15 through to 07/11/15 for Generics
                                                                                    Merchandise only in the amount of $919,511.12 and due
                                                                                    on 08/21/15; and
                                                                                   A&P/Pathmark report for the day ending 07/19/15 with
                                                                                    Doc dates of 07/17/15 through to 07/19/15 for
                                                                                    Merchandise in the amount of $883,298.31 and due on
                                                                                    07/20/15.

                                                                              See DeVito Declaration at ¶18 and Exhibit “F”.

                                                                              This would mean that McKesson did not receive payment for
                                                                              $2,649,916.86 of Merchandise allegedly delivered to A&P
                                                                              during the twenty days before A&P’s commencement of its
                                                                              Chapter 11 cases on July 19, 2015, and not $3,636,302.30 as
                                                                              McKesson asserts. See id.

43.    Following the commencement of the           Towsley Declaration at ¶   The Committee objects to paragraph 43 as the Extension
bankruptcy cases, the Debtors and McKesson         31.                        Agreement speaks for itself. Without waiving these or any other
entered into that certain Extension of Compliance                             objections, the Committee responds that paragraph 43 is
with Terms of Supply Agreement. Pursuant to the                               undisputed; but it requires clarification.
terms of the Extension Agreement, the Debtors paid
McKesson a $1 million extension fee, which was                                The Extension Agreement expressly states that “…A&P shall
applied to McKesson’s administrative claim.                                   pay to McKesson an extension fee of One Million Dollars
                                                                              ($1,000,000) … on account of McKesson’s § 503(b)(9) claim,
                                                                              which aggregates approximately $2,786,000. This Extension Fee
                                                                              shall be satisfied by way of an offset against Rebates accrued
                                                                              after the Petition Date in favor of A&P as a result of sale of
                                                                              Merchandise generated on and after the Petition Date….Upon
                                                                              receipt of the Extension Fee, McKesson’s § 503(b)(9) claim will
                                                                              be automatically reduced by and waived in the amount of One
                                                                              Million Dollars ($1,000,000).” See Extension Agreement
{00025502v2 }                                                        26
                           17-08264-rdd      Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                    Pg 27 of 37

                                                                                  annexed to the DeVito Declaration at Exhibit “H”, Section 3, and
                                                                                  filed under seal.

                                                                                  A&P did pay this One Million Dollars to McKesson. See DeVito
                                                                                  Declaration at ¶22.
44.     The remaining balance owed on                  Towsley Declaration at ¶   The Committee responds that paragraph 44 is disputed.
McKesson’s administrative claim is $2,636,302.30.      31.
In addition to the Administrative Claim, McKesson                                 After the application of the One Million Dollars fee, and
holds a general unsecured claim in the amount of                                  reconciling McKesson’s 11 U.S.C. § 503(b)(9) claim based on
$1,581,865.96 for Pharmaceuticals delivered prior                                 A&P’s records, A&P determined that McKesson’s 11 U.S.C. §
to June 29, 2015.                                                                 503(b)(9) claim is no more than $1,407,657.68 for Merchandise.
                                                                                  See DeVito Declaration at ¶¶19-24 and Exhibits “H” filed under
                                                                                  seal and “I”.

45.     On or about November 24, 2015, McKesson        Claim Numbers 5880 and     The Committee responds that paragraph 45 is undisputed.
timely filed a series of proofs of claim against the   9512.
Debtors, which included the claims based on
Pharmaceuticals received by the Debtors during the
Administrative Claim Period. On March 8, 2016,
McKesson filed its first amended proofs of claims
against each of the Debtors both the Administrative
Claim and the Unsecured Claim.
46.     McKesson produced to the Debtors several       Towsley Declaration at ¶   The Committee objects to paragraph 46 as the emails from May
emails from May 22, 2015 discussing the fact that      32, Ex. 4.                 22, 2015 speaks for themselves. Without waiving these or any
the Debtors did not initially make the payment due                                other objections, the Committee responds that paragraph 46 is
May 22, 2015.                                                                     undisputed in part and disputed in part.

                                                                                  The Committee responds that it is undisputed that McKesson
                                                                                  produced during the course of discovery several emails dated in
                                                                                  and around May 22, 2015.

                                                                                  The Committee responds that McKesson’s characterization that
                                                                                  these emails just discussed “the fact that the Debtors did not
                                                                                  initially make the payment due May 22, 2015” is disputed. The
                                                                                  emails speak for themselves as the May 22, 2015 emails discuss
                                                                                  a number of matters including but not limited to the following:
{00025502v2 }                                                            27
                          17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                  Pg 28 of 37


                                                                                        (1) the fact that McKesson had not received payment
                                                                                from A&P and advised that “[i]f …[McKesson] did not receive
                                                                                wire payment today, …[McKesson] will be holding shipment
                                                                                immediately;
                                                                                        (2) the fact that A&P sent payment on May 22, 2015 via
                                                                                ACH for arrival to McKesson on May 26, 2015;
                                                                                        (3) A&P could provide McKesson with the ACH
                                                                                notification indicating that payment would arrive on May 26,
                                                                                2015 so there is no interruption of McKesson’s service;
                                                                                        (4) McKesson wanted payment from A&P by wire on
                                                                                May 22, 2015, and not ACH, in order to continue McKesson’s
                                                                                service;
                                                                                        (5) McKesson acknowledgement that with “the added
                                                                                pressure of a shipment hold, the company has agreed to wire
                                                                                funds today” and that it wanted to make sure that A&P
                                                                                prioritized McKesson’s payment; and
                                                                                        (6) the fact that ultimately A&P wired the May 22, 2015
                                                                                payment.

                                                                                Carnahan Declaration at ¶¶14-16,18-19, 22-23, and Exhibits “A”
                                                                                and “B”; Towsley Declaration at Exhibit “4”.
47.      McKesson contacted the Debtors to inquire   Towsley Declaration at ¶   The Committee objects to paragraph 47 as the emails from May
about the status of the May 22, 2015 payment and     32, Ex.                    22, 2015 speaks for themselves. Without waiving these or any
whether the Debtors intended to continue adhering    4.                         other objections, the Committee responds that, for the reasons set
to the terms of the Supply Agreement.                                           forth in paragraph 46 above, paragraph 47 is disputed.

48.    The Debtors timely made the May 22nd          Towsley Declaration at ¶   The Committee responds that paragraph 48 is undisputed; but it
payment and thereafter continued to timely pay       32.                        requires clarification. It is undisputed that A&P made the May
invoices throughout the Preference Period.                                      22, 2015 payment on the exact due date and continued thereafter
                                                                                to make payments to McKesson on the exact due date for the
                                                                                remainder of the Preference Period. However, this was done in
                                                                                response to pressure tactics implemented by McKesson to
                                                                                ensure that A&P made payment to McKesson on the exact due
                                                                                date, including but not limited to threats of non-delivery of


{00025502v2 }                                                          28
                         17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07       Main Document
                                                                Pg 29 of 37

                                                                              Merchandise. See Carnahan Declaration at ¶¶ 10-40 and
                                                                              Exhibits “A”, “B”, “C”, “K”, and “M”.

49.     In one of the internal McKesson emails     Towsley Declaration at ¶   The Committee responds that paragraph 49 is undisputed.
written by Jennifer Towsley (McKesson’s Vice       33.
President of Credit and Financial Services) on May
22, 2015, Ms. Towsley refers to several incidences
of missed payments. That statement refers to
several late payments made to one or both of the
McKesson corporate affiliates that had entirely
separate supply and logistical agreements with the
Debtors. Those entities, McKesson Pharmacy
Systems, LLC and McKesson Specialty Distribution
LLC, are defendants in two separate preference
lawsuits.




{00025502v2 }                                                        29
17-08264-rdd      Doc 37      Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                          Pg 30 of 37


  THE COMMITTEE’S STATEMENT OF ADDITIONAL MATERIAL FACTS AS TO
          WHICH THERE EXISTS GENUINE ISSUES TO BE TRIED

         The Committee hereby submits this Statement of Additional Facts As To Which There

Exists Genuine Issues To Be Tried (“Statement of Additional Disputed Material Facts”), pursuant

to Local Rule 7056-1(c), and incorporates by reference the following documents submitted in

along with this Statement of Additional Disputed Material Facts: (i) its Response set forth above;

(ii) the Carnahan Declaration and the exhibits thereto, and (iii) the DeVito Declaration and the

exhibits thereto, and additionally states as follows:




{00025502v2 }                                                              30
                                  17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                          Pg 31 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                          The Committee’s Evidentiary
                                                                                                                           Support
                1.     During the pre-Preference Period, when A&P was late with a payment or               Carnahan Declaration at ¶ 25, and
                McKesson thought that A&P was going to be late with a payment, A&P either paid             Exhibits “G”, “H”, and “I”; DeVito
                McKesson by wire so that the payment arrived on the exact due date and was not late, or    Declaration at Exhibit “H” filed under
                if payment was late, A&P may have been subjected to additional charges as a result under   seal, the Supply Agreement, Section
                the Supply Agreement.                                                                      4(E).

                2.    Section 4(E) of the Supply Agreement discusses how A&P will be charged by            Carnahan Declaration at ¶ 25, and
                McKesson on past due balances in which there is no good faith dispute by A&P.              Exhibits “G”, “H”, and “I”; DeVito
                                                                                                           Declaration at Exhibit “H” filed under
                                                                                                           seal, the Supply Agreement, Section
                                                                                                           4(E).
                3.      During the pre-Preference Period, when A&P was late with a payment or              Carnahan Declaration at ¶ 25, and
                McKesson thought that A&P was going to be late with a payment, McKesson did not            Exhibits “G”, “H”, and “I”.
                threaten A&P with non-delivery of Merchandise.

                4.      During the pre-Preference Period, senior McKesson representatives, such as         Carnahan Declaration at ¶¶32, 37.
                Jenifer Towsley, McKesson’s VP Credit and Financial Services, U.S. Pharmaceutical, or
                Meg Mitchell, McKesson’s Director, Strategic Solutions, McKesson Retail National
                Accounts, did not contact A&P a day or more in advance of a payment due date to ensure
                that McKesson would be paid on the exact due date.

                5.      During the Preference Period, McKesson, A&P’s primary pharmaceutical               Carnahan Declaration at ¶10-40, and
                supplier, repeatedly threatened A&P with non-delivery of Merchandise if A&P did not        Exhibits “A”, “B”, “C”, “K”, and “M”.
                make payment to McKesson on the exact due date.

                6.      On May 22, 2015, when A&P’s Friday payment was due to McKesson, A&P                Carnahan Declaration at ¶¶ 12-13, and
                initiated two ACH payments in the amounts of $3,840,125.40 for non-Generics                Exhibits “D” and “E”.
                Merchandise and $552,809.19 for Generics Merchandise; and, McKesson would have
                received these payments on May 26, 2015.




{00025502v2 }                                                                 31
                                  17-08264-rdd      Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07        Main Document
                                                                           Pg 32 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                        The Committee’s Evidentiary
                                                                                                                        Support
                7.      On May 22, 2015, when payment had not yet arrived, McKesson threatened that if    Carnahan Declaration at ¶¶ 14-15, and
                it did not receive a wire payment that day, McKesson would hold A&P’s shipment            Exhibit “A”.
                immediately.

                8.      Tim Carnahan, A&P’s Chief Financial Officer told McKesson’s Jenifer Towsley,      Carnahan Declaration at ¶ 18, and
                that A&P “will be able to get the ACH notification to you today for payment Tuesday so    Exhibit “B”.
                there is no interruption of service” and apologized for the inconvenience.

                9.      In response, Ms. Towsley demanded that A&P “wire payment, not an ACH, today       Carnahan Declaration at ¶ 19, and
                in order to continue service.”                                                            Exhibit “B”.

                10.   If A&P did not immediately wire the payment for receipt by McKesson on Friday,      Carnahan Declaration at ¶ 20, and
                May 22, 2015, then McKesson would have stopped shipment of McKesson Merchandise           Exhibit “B”.
                to A&P’s pharmacies.

                11.   To ensure that there would be no such disruptions of service, A&P had to wire its   Carnahan Declaration at ¶ 22, and
                payment to McKesson that day.                                                             Exhibit “B”.

                12.    A&P cancelled the ACH payments in process to McKesson and paid McKesson            Carnahan Declaration at ¶ 23, and
                by wire in the total amount of $4,392,934.59 on May 22, 2015.                             Exhibits “E” and”F”.

                13.     Ms. Towsley described her communications with Mr. Carnahan to her colleagues      Towsley Declaration at Exhibit 4.
                as follows:
                         [a]fter some back and forth with Tim Callahan (sic), the company’s
                         CFO, with the added pressure of a potential shipment hold, the company
                         has agreed to wire funds today….Cash is definitely tight on their end and
                         they are pushing all of their vendors. I want to make sure they prioritize
                         our payment….”




{00025502v2 }                                                                32
                                   17-08264-rdd     Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                           Pg 33 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                          The Committee’s Evidentiary
                                                                                                                           Support
                14.     McKesson’s threat of immediate non-shipment of Merchandise on May 22, 2015          Carnahan Declaration at ¶¶ 24-25, and
                was a change in the way that the parties had previously dealt with one another during the   Exhibits “G”,”H”, and “I”.
                pre-Preference Period when A&P was late or it was thought A&P was going to be late
                with a payment to McKesson.

                15.     On or about June 10, 2015, McKesson representatives told A&P that if McKesson       Carnahan Declaration at ¶¶ 26-27, and
                did not receive payment that Friday, then A&P would not receive its Merchandise             Exhibit “C”.
                delivery that following Monday.

                16.    To ensure the continuation of its Merchandise delivery, among other things, A&P      Carnahan Declaration at ¶ 28, and
                paid McKesson via ACH on the exact due date of June 12, 2015 in the amount of               Exhibit “J”.
                $4,086,597.70 for non-Generics Merchandise and in the amount of $1,595,482.76 for
                Generics Merchandise.

                17.    Then, on July 1, 2015, Jenifer Towsley, McKesson’s VP Credit and Financial           Carnahan Declaration at ¶ 30, and
                Services, U.S. Pharmaceutical, contacted A&P to ensure that McKesson would be paid on       Exhibit “K”.
                Thursday July 2, 2015, as Ms. Towsley thought that Friday, July 3, 2015 was a bank
                holiday. But, Ms. Towsley was mistaken, which was later acknowledged, as the banks
                were opened on Friday, July 3, 2015.

                18.     A&P paid McKesson via ACH with payment arriving on the exact due date of            Carnahan Declaration at ¶ 31, and
                Friday, July 3, 2015.                                                                       Exhibit “L”.

                19.    Then, on July 9, 2015, Meg Mitchell, McKesson’s Director, Strategic Solutions,       Carnahan Declaration at ¶¶ 33-35, and
                McKesson Retail National Accounts, contacted A&P the day before the Friday, July 10,        Exhibit “M”.
                2015 payment due date to ensure that McKesson would be paid by then.

                20.     A&P paid McKesson via ACH with payment arriving on the exact due date of            Carnahan Declaration at ¶ 36, and
                Friday, July 10, 2015.                                                                      Exhibit “L”.




{00025502v2 }                                                                33
                                  17-08264-rdd     Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07          Main Document
                                                                         Pg 34 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                        The Committee’s Evidentiary
                                                                                                                        Support
                21.   By this time, it was understood that if A&P failed to make prompt payment to        Carnahan Declaration at ¶ 38.
                McKesson by the exact due date that McKesson would not deliver Merchandise.

                22.     A&P had to comply with McKesson’s demand that A&P promptly pay McKesson           Carnahan Declaration at ¶¶ 39-40.
                by the exact due date to ensure that Merchandise continued to be delivered to A&P’s
                pharmacies. This caused A&P to prioritize its payment to McKesson over other creditors.
                This continued up to the commencement of A&P’s Chapter 11 bankruptcy cases.

                23.      As of July 13, 2015, terms were changed such that Merchandise would be           Carnahan Declaration at ¶¶47-48, and
                delivered by McKesson on one day and payment would be received by McKesson the day        Exhibits “O” and “P”; DeVito
                after the delivery of Merchandise via wire and not ACH.                                   Declaration at ¶¶13-14, and Exhibits
                                                                                                          “B” and “C”.
                24.     As of July 13, 2015, on a go forward basis only, A&P went from paying invoices    Carnahan Declaration at ¶¶43,47-48 and
                on six (6) terms for non-Generics Merchandise and forty-one (41) terms for Generics       Exhibits “O” and “P”; DeVito
                Merchandise to one (1) day terms for Merchandise.                                         Declaration at ¶¶13-14, and Exhibits
                                                                                                          “B” and “C”; McKesson’s Transaction
                                                                                                          History Spreadsheet, “Branded Pref
                                                                                                          period” spreadsheet, “Invoice Terms”
                                                                                                          for invoices dated July 13, 2015 to July
                                                                                                          17, 2015.
                25.    Even though McKesson drastically and unilaterally changed terms, McKesson          Carnahan Declaration at ¶53 and
                nevertheless continued to extend credit to A&P although McKesson began to enforce a       Exhibits “N” and “Q”.
                maximum daily credit limit after sending its July 2, 2015 Letter.

                26.   A&P did not understand the terms change imposed by McKesson to mean that            Carnahan Declaration at ¶54.
                A&P’s payment for Merchandise was to be contemporaneous with the delivery of said
                Merchandise.

                27.     McKesson’s change in terms constrained A&P’s ability to manage its cash flow      Carnahan Declaration at ¶55 and
                since the payments to McKesson were one of the largest vendor payments that A&P had       Exhibits “L” and “M”; Towsley
                to make on an ongoing basis.                                                              Declaration at Exhibit 4.


{00025502v2 }                                                              34
                                  17-08264-rdd      Doc 37    Filed 09/09/19 Entered 09/09/19 16:14:07           Main Document
                                                                          Pg 35 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                          The Committee’s Evidentiary
                                                                                                                        Support

                28.     When McKesson imposed these new terms, (1) A&P was looking to renew its             Carnahan Declaration at ¶¶ 52, 57, and
                contract or extend its terms with McKesson, as the Supply Agreement was set to expire on    Exhibits “R” and “S”.
                August 31, 2015; (2) McKesson relayed that it would not be able to move forward with
                contract renewal discussions given the status of A&P’s finances and McKesson’s
                concerns; and (3) at this time, A&P’s ability to find an alternate primary pharmaceutical
                vendor would be extremely difficult if not impossible.

                29.    In order to continue to make McKesson’s payments on six (6) and forty-one (41)       Carnahan Declaration at ¶¶ 40, 58.
                day terms and now meet the one (1) day terms imposed as of July 13, 2015 by McKesson
                on a go-forward basis, A&P was put in a position where it was forced to accommodate
                McKesson and prioritize payments to McKesson over other creditors.

                30.     According to A&P’s records, A&P paid McKesson the following four payments           DeVito Declaration at ¶ 16, and Exhibit
                via wire during the week of July 13, 2015 on one day terms:                                 “E”.
                            $1,436,808.53 for Merchandise invoiced on July 13, 2015, with the wire
                               being initiated in and around 12:09 P.M. CT on Tuesday, July 14, 2015
                               with payment to be received on Tuesday, July 14, 2015;
                            $1,098,919.73 for Merchandise invoiced on July 14, 2015, with the wire
                               being initiated in and around 14:05 P.M. CT on Wednesday, July 15, 2015
                               with payment be received on Wednesday, July 15, 2015;
                            $883,260.71 for Merchandise invoiced on July 15, 2015, with the wire
                               being initiated in and around 14:06 P.M. CT on Thursday, July 16, 2015
                               with payment to be received on Thursday, July 16, 2015; and
                            $830,735.91 for Merchandise invoiced on July 16, 2015, with the wire
                               being initiated in and around 13:02P.M. CT on Friday, July 17, 2015 with
                               payment to be received on Friday, July 17, 2015.

                31.   McKesson’s Transaction History Spreadsheet does not set forth the actual              DeVito Declaration at ¶ 27.
                payment amount received from A&P or how McKesson applied A&P’s payments against
                McKesson invoices.


{00025502v2 }                                                               35
                                  17-08264-rdd      Doc 37     Filed 09/09/19 Entered 09/09/19 16:14:07         Main Document
                                                                           Pg 36 of 37



                            The Committee’s Alleged Additional Disputed Material Facts                         The Committee’s Evidentiary
                                                                                                                       Support

                32.     The Transaction History Spreadsheet does not include information pertaining to     DeVito Declaration at ¶ 27.
                credit memos, like for returned Merchandise.

                33.    The “Generics-Pref” spreadsheet of the Transaction History Spreadsheet fails to     DeVito Declaration at ¶ 31, and Exhibit
                include two payments that A&P made to McKesson. These two payments are (1)                 “J”.
                $859,138.86 on July 3, 2015 for a Weekly Summary Invoice Report with an end date of
                May 23, 2015 for Generics Merchandise, and (2) $865,317.11 on July 10, 2015 for a
                Weekly Summary Invoice Report with an end date of May 30, 2015 for Generics
                Merchandise.

                34.    The dates listed under the column header “Doc Dates” of the Generics                DeVito Declaration at ¶¶32-35, and
                spreadsheets of the Transaction History Spreadsheet do not correlate to the dates of the   Exhibits “H” and “K”.
                corresponding McKesson Weekly Summary Invoice Reports for Generics Merchandise.

                35.   Generic Merchandise in the amount of $919,511.12 was for Merchandise invoiced        DeVito Declaration at ¶43, and Exhibits
                by McKesson to A&P during the week of July 5, 2015 through July 11, 2015.                  “F”and”K”

                36.     Generics Merchandise in the amount of $919,511.12 invoiced during the week of      DeVito Declaration at ¶43.
                July 5, 2015 through July 11, 2015 should have been delivered to A&P’s pharmacies
                during the week of July 5, 2015 through July 11, 2015.

                37.  McKesson did not deliver Generic Merchandise in the amount of $919,511.12 to          DeVito Declaration at ¶¶44-45.
                A&P on July 17, 2015.

                38.    A&P did not receive any Weekly or Daily Summary Invoice Report from         DeVito Declaration at ¶40.
                McKesson where the total amount of invoiced McKesson Merchandise was $1,811,959.20
                with payment being due on July 17, 2015.




{00025502v2 }                                                                36
17-08264-rdd    Doc 37   Filed 09/09/19 Entered 09/09/19 16:14:07            Main Document
                                     Pg 37 of 37




DATED: New York, New York
   September ____, 2019
                                        RICH MICHAELSON MAGALIFF, LLP
                                        Counsel for Plaintiff The Official Committee of Unsecured
                                        Creditors on behalf of the bankruptcy estate of THE
                                        GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

                                        By: /s/ Robert N. Michaelson
                                                Robert N. Michaelson
                                        335 Madison Avenue, 9th Floor
                                        New York, New York 10017
                                        646.453.7851
                                        rmichaelson@r3mlaw.com




{00025502v2 }                         37
